10/26/2015 TDCJ cnender Details (©Q) l 0 § 5 0 l

t TEXASDEARTMENT OFCRlINM.-JUSTICE - TDCJ “°"‘@

 

New foender Searjch

     

Offencler lnformation Detai|s

S|D Number: j 05743123

TDCJ Number: / 01859245

Name: POPE,CEC|L ANDREW JR . .
Race: W

Gender: |\/l

DOB: 1949-09-14

Maximum Sentence Date: 2021-11-02

Current Faci|ity: SEGOV|A

Projected Re|ease Date: 2016-08-02

Parole Eligibi|ity Date: 2017-04-29

Offender Visitation Eligible: §§

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL |NFORMATlON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: Offender is not scheduled for release at
this time. _
Schedu|ed Re|ease Type: Wi|| be determined When release date is
~ scheduled
Schedu|ed Re|ease Wil| be determined When release date is

Location: » scheduled

 

:=§;P'arqlejae_vléw.lnformarioip::1j:~

 

Offense History:
Offense Date Offense Sentence Date County Case No. Sentence(YY-l\lll\ll-DD)

 

 

 

 

http://offender .tdcj .state.tx.us/OffenderSearch/offenderD etai | .acti on?sid= 05743123 1/2